10 N.Y.3d 787 (2008)
886 N.E.2d 154
856 N.Y.S.2d 532
DANIELLE BERNSTEIN, an Infant, by Her Father and Natural Guardian, ROGER BERNSTEIN, et al., Appellants,
v.
PENNY WHISTLE TOYS, INC., et al., Respondents and Third-Party Plaintiffs. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Argued February 14, 2008.
Decided March 18, 2008.
Rappaport, Glass, Greene & Levine, LLP, New York City (James L. Forde of counsel), for appellants.
Carol R. Finocchio, New York City, Lisa M. Comeau, and Law Offices of John P. Humphreys, for respondents.
Hawkins, Feretic, Daly & Maroney, New York City (Brian J. Daly of counsel), for third-party defendant-respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs.
*788 We held in Collier v Zambito (1 NY3d 444, 447 [2004]) that a plaintiff bitten by a dog could not recover because he was unable to show that the dog's owner knew or should have known of the dog's "vicious propensities." In Bard v Jahnke (6 NY3d 592, 599 [2006]), we held that "when harm is caused by a domestic animal, its owner's liability is determined solely by application of the rule articulated in Collier."
Since there is no evidence in this case that the dog's owner had any knowledge of its vicious propensities, the Appellate Division was correct in affirming the dismissal of the complaint against defendants. Plaintiff's claims against third-party defendant were also properly dismissed, because there is no evidence that third-party defendant was negligent.
Order affirmed, with costs, in a memorandum.